Title: To Benjamin Franklin from Alexander Dalrymple, 17 April 1775
From: Dalrymple, Alexander
To: Franklin, Benjamin


My Dear Sir
Soho Square 17th April 1775
The Bearer Mr. William Whitchurch finding his Health much impaired by his assiduous application to his Business has been induced to make a Voyage to America; I believe you are not unacquainted with his Works as a Writing Engraver and if he finds the Climate agrees with him and that he can find suitable occupation he may remain at Philadelphia and I hope may be the means of improving this Branch of art in the Western World. You will very much oblige me by giving him your advice and Countenance. I shall leave England in a very few days having been lately appointed by the East India Company in my Standing in the Council of Fort St. George where I shall be happy to hear from You and glad of every opportunity to testify how sincerely I am My Dear sir Your most Obliged humble servant
A Dalrymple
 
Addressed: To / Benjamin Franklin LLD / Philadelphia
Endorsed: Dalrimple 17. Ap. 1775.
